DETAILED ACTION
This office action is in response to Applicant’s communication filed on 03/01/2021. Claims 1-20 have been examined. 

Response to Arguments
Applicant’s arguments, see Remarks - Pages 8-11, filed on 03/01/2021, with respect to the rejection of claims 1, 8, 15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Underhill.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 61/431,270 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application. 
Support for the following limitation is lacking in the provisional application. 

 Therefore, the examiner will consider the priority date back to the continuation application No. 13/347,352 dated on 01/10/2012.



Note: 
The prior art made of record and not relied upon is considered pertinent to applicant's amendments 
Stanko et al. Publication No. US 2012/0284571 – see ¶ 0061, ¶ 0062, ¶ 0068


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 6-9, 13-16, 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. Publication No. US 2008/0295095 A1 (Watanabe hereinafter) in view of Underhill et al. Publication No. US 2009/0164565 A1 (Underhill hereinafter) 

Regarding claim 1,


Watanabe teaches a method comprising:
connecting each of a plurality of cloud extension agents to a remote network management platform,  the plurality of cloud extension agents comprising  one or more active cloud extension  agents  and one or more passive cloud extension agents , and wherein each of the one more active cloud agents  manage a set of devices in the network (Fig.7, shows each of plurality of performance monitoring agents  to a remote monitoring manager/operator, wherein the one or  more agent run locally in a network as active agents that each manage a set of Virtual computer in the network – See ¶00213, Note: the term cloud is just another name for remote device, therefore, the examiner interprets the cloud extension agent as equivalent to the monitoring agent that is remotely accessible); 
uploading, by a computing device, attribute information about a set of devices being managed by an active cloud extension agent of the plurality of cloud extension agents to the network management platform (Fig.4, ¶ 0133; 139 - FIG. 4B is a flowchart showing a process of returning monitoring 
reporting status information of the active cloud extension agent to the network management platform (¶ 0320 - The performance monitoring manager 48 includes an agent management module 58. ¶ 0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent); and 
in response to determining, based on the status information of the active cloud extension  agent,  that the active cloud extension agent is no longer appropriate to manage the set of devices that the active cloud extension agent is managing, initiating a handover to a passive cloud extension agent of the plurality of cloud extension agents (Fig.11A,  - 0320 -  The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 
However, Watanabe teaches 
wherein the one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational. 
restart, by one of the one or more passive cloud extension agent, the active cloud extension agent
Underhill teaches 
one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational ;restart, by one of the one or more passive cloud extension agent, the active cloud extension agent (Abstract - Each meta-agent also is configured to monitor the active agent and to revive or restart the active agent upon detecting a failure of the active agent, Para 0037 - The hierarchical arrangement of agents may include an active agent and a plurality of meta agents that are configured to monitor and pass instructions to the active agent. ¶  0039 - -agents 204A-204N on the target system 202 are each configured to monitor the active agent 206 to revive or restart the active agent 206 – ¶ 0044 - The active agent 206 remains the only agent on the target system 202 that is actively performing management, tasks. See -Claim 2).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Underhill.  The motivation for doing so is to allow system to restart or revive the active agent upon detecting a failure of the active agent (Underhill – Abstract).


Regarding claim 2,

Watanabe further teaches	

pushing any policy changes initiated by the network management platform to each of the plurality of cloud extension agents (Fig.8;¶ 0242 -  the operator of the information processing system calls the monitoring information management module 38 of the performance monitoring agent 32 via the performance monitoring manager 48 by using the operation management terminal 52 to store a threshold value table 703 as shown in FIG. 8 in the monitoring information storage module 40 of the performance monitoring agent 32. [0243] The operator of the information processing system can input proper information to be registered in the threshold value table 703 via the input module 53 of the operation management terminal 52 – ¶ 0325 - the operator inputs contents of the alternative condition table 2001 and contents of the threshold value table 703 from the input module 53 of the operation management terminal 52. The communication processing module 55 of the operation management terminal 52 designates an alternative condition table 2001 and a threshold value table 703 of input targets to transmit a message containing the input contents – See ¶ 0326).
Regarding claim 6,

Watanabe further teaches 
wherein determining that the active cloud extension agent is no longer appropriate comprising : determining that there is a communication error with the active cloud extension agent based on the active cloud extension agent crashing, being incapacitated, or being breached (Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  
Regarding claim 7,

Watanabe further teaches 
wherein initiating the handover to the passive cloud extension agent comprises: transmitting an activate message to the passive cloud extension agent; and transmitting the status information to the passive cloud extension agent Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).
Regarding claim 8,


Watanabe teaches a system (Fig.1, 2) comprising:
Memory and a computing device operatively coupled to the memory , the computing device to connect each of a plurality of cloud extension agents to a remote network management platform, the plurality of cloud extension agents comprising one or more active cloud extension agents and one or more passive cloud extension agents and  wherein each of the one or more active cloud extension agents  manage a set of devices in the network (Fig.7, shows each of plurality of performance monitoring agents  to a remote monitoring manager/operator, wherein the one or  more agent run locally in a network as active agents that each manage a set of Virtual computer in the network – See ¶ 00213 - Note: the term cloud is just another name for remote device, therefore, the examiner interprets the cloud extension agent as equivalent to the monitoring agent that is remotely accessible.); 

upload attribute information about a set of devices being managed by an active cloud extension agent of the plurality of cloud extension agents to the network management platform ( Fig.4, ¶ 0133; 139 - FIG. 4B is a flowchart showing a process of returning monitoring information to the operation management terminal 52 by the performance monitoring agent 32 via the performance monitoring manger 48 - The monitoring information management modules 38a and 38b designate the obtained records to transmit a monitoring information response message to the performance monitoring manager 48 (step 413). In other words, the monitoring information response message contains values stored in the host name section 440b, the virtual computer name section 300b, the resource name sections 300c and 440c, the monitoring information name sections 300d and 440d, the monitoring information value sections 300e and 440e, and the time sections 300a and 440a of the records obtained in step 412. When a plurality of records are designated, the monitoring information management modules 38a and 38b transmit a monitoring information response message containing pieces of information of the plurality of the designated records to the operation management terminal 52 via the performance monitoring manager 48).
report status information of the active cloud extension agent to the network management platform (¶ 0320 - The performance monitoring manager 48 includes an agent management module 58. (0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent); and 
in response to determining, based on the status information of the active cloud extension agent  that the active cloud extension agent is no longer appropriate to manage the set of devices that the active cloud extension agent is managing, initiating a handover to a passive cloud extension agent of the plurality of cloud extension agents (Fig.11A,  - 0320 -  The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected 

However, Watanabe teaches 
wherein the one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational. 
restart, by one or more passive cloud extension agent, the active cloud extension agent
Underhill teaches 
one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational ;restart, by one or more passive cloud extension agent, the active cloud extension agent (Abstract - Each meta-agent also is configured to monitor the active agent and to revive or restart the active agent upon detecting a failure of the active agent, ¶ 0037 - The hierarchical arrangement of agents may include an active agent and a plurality of meta agents that are configured to monitor and pass instructions to the active agent. ¶  0039 - -agents 204A-204N on the target system 202 are each configured to monitor the active agent 206 to revive or restart the active agent 206 – ¶  0044 - The active agent 206 remains the only agent on the target system 202 that is actively performing management, tasks. See -Claim 2).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Underhill.  The motivation for doing so is to allow system to restart or revive the active agent upon detecting a failure of the active agent (Underhill – Abstract).
Regarding claim 9,

Watanabe further teaches	

Wherein the computing device is further to push any policy changes initiated by the network management platform to each of the plurality of cloud extension agents (Fig.8;¶ 0242 -  the operator of the information processing system calls the monitoring information management module 38 of the performance monitoring agent 32 via the performance monitoring manager 48 by using the operation management terminal 52 to store a threshold value table 703 as shown in FIG. 8 in the monitoring information storage module 40 of the performance monitoring agent 32. [0243] The operator of the information processing system can input proper information to be registered in the threshold value table 703 via the input module 53 of the operation management terminal 52 – ¶ 0325 - the operator inputs contents of the alternative condition table 2001 and contents of the threshold value table 703 from the input module 53 of the operation management terminal 52. The communication processing module 55 of the operation management terminal 52 designates an alternative condition table 2001 and a threshold value table 703 of input targets to transmit a message containing the input contents – See ¶ 0326).
Regarding claim 13,

Watanabe further teaches 
Wherein to  determine that the active cloud extension agent is no longer appropriate, the computing device is to: determine that there is a communication error with the active cloud extension agent based on the active cloud extension agent crashing, being incapacitated, or being breached (Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. Accordingly, by monitoring the information, monitoring of the virtual computer 43 can be continued).  



Regarding claim 14,

Watanabe further teaches 
Wherein to initiate the handover to the passive cloud extension agent, the computing device is to: transmit an activate message to the passive cloud extension agent; and transmit the status information to the passive cloud extension agent Fig.11A - ¶0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).
Regarding claim 15,


Watanabe teaches a non transitory computer readable medium having instructions stored thereon which, when executed by a computing device (Fig.2), cause the computing device to:
connect each of a plurality of cloud extension agents to a remote network management platform,  the plurality of cloud extension agents comprising one or more active cloud extension agents and one or more passive cloud extension agents, wherein each of the one or more active cloud extension agents manage a set of devices in the network (Fig.7, shows each of plurality of performance monitoring agents  to a remote monitoring manager/operator, wherein the one or  more agent run locally in a network as active agents that each manage a set of Virtual computer in the network – See ¶ 00213 - Note: the term cloud is just another name for remote device, therefore, the examiner interprets the cloud extension agent as equivalent to the monitoring agent that is remotely accessible); 

upload attribute information about a set of devices being managed by an active cloud extension agent of the plurality of cloud extension agents to the network management platform ( Fig.4, ¶ 0133; 139 - FIG. 4B is a flowchart showing a process of returning monitoring information to the operation management terminal 52 by the performance monitoring agent 32 via the performance monitoring manger 48 - The monitoring information management modules 38a and 38b designate the obtained records to transmit a monitoring information response message to the performance monitoring manager 48 (step 413). In other words, the monitoring information response message contains values stored in the host name section 440b, the virtual computer name section 300b, the resource name sections 300c and 440c, the monitoring information name sections 300d and 440d, the monitoring information value sections 300e and 440e, and the time sections 300a and 440a of the records obtained in step 412. When a plurality of records are designated, the monitoring information management modules 38a and 38b transmit a monitoring information response message containing pieces of information of the plurality of the designated records to the operation management terminal 52 via the performance monitoring manager 48).
report status information of the active cloud extension agent to the network management platform (¶ 0320 - The performance monitoring manager 48 includes an agent management module 58. (0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent); and 
in response to determining, based on the status information of the active cloud extension agent, that the active cloud extension agent is no longer appropriate to manage the set of devices that the active cloud extension agent is managing, initiating a handover to a passive cloud extension agent of the plurality of cloud extension agents (Fig.11A,  - 0320 -  The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring 
However, Watanabe teaches 
wherein the one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational. 
restart, by one of the one or more passive cloud extension agent, the active cloud extension agent
Underhill teaches 
one or more passive cloud extension agents monitor operation of the one or more active cloud extension agents to ensure the one or more active cloud extension agents remain operational ;restart, by the one of  one or more passive cloud extension agent, the active cloud extension agent (Abstract - Each meta-agent also is configured to monitor the active agent and to revive or restart the active agent upon detecting a failure of the active agent, ¶ 0037 - The hierarchical arrangement of agents may include an active agent and a plurality of meta agents that are configured to monitor and pass instructions to the active agent. ¶ 0039 - -agents 204A-204N on the target system 202 are each configured to monitor the active agent 206 to revive or restart the active agent 206 – ¶  0044 - The active agent 206 remains the only agent on the target system 202 that is actively performing management, tasks. See -Claim 2).

Regarding claim 16,

Watanabe further teaches	

Wherein the computing device is further to push any policy changes initiated by the network management platform to each of the plurality of cloud extension agents (Fig.8;¶ 0242 -  the operator of the information processing system calls the monitoring information management module 38 of the performance monitoring agent 32 via the performance monitoring manager 48 by using the operation management terminal 52 to store a threshold value table 703 as shown in FIG. 8 in the monitoring information storage module 40 of the performance monitoring agent 32. [0243] The operator of the information processing system can input proper information to be registered in the threshold value table 703 via the input module 53 of the operation management terminal 52 – ¶ 0325 - the operator inputs contents of the alternative condition table 2001 and contents of the threshold value table 703 from the input module 53 of the operation management terminal 52. The communication processing module 55 of the operation management terminal 52 designates an alternative condition table 2001 and a threshold value table 703 of input targets to transmit a message containing the input contents – See ¶ 0326).
Regarding claim 19,

Watanabe further teaches 
Wherein to  determine that the active cloud extension agent is no longer appropriate, the computing device is to: determine that there is a communication error with the active cloud extension agent based on the active cloud extension agent crashing, being incapacitated, or being breached (Fig.11A, ¶ 0169 - When the performance monitoring agent 32 of a certain guest OS 31 stops due to one failure or another, the performance monitoring agent 32 in the other guest OS 31 collects pieces of monitoring information of the virtual computer 43 in which the performance monitoring agent 32 stopped due to the failure operates from the virtualization mechanism 30. .  

Regarding claim 20,

Watanabe further teaches 
Wherein to initiate the handover to the passive cloud extension agent, the computing device is to: transmit an activate message to the passive cloud extension agent; and transmit the status information to the passive cloud extension agent Fig.11A -¶ 0320 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent ¶ 0333-338 - If it is judged in the step 1274 that the load of the representative monitoring agent (i.e., load of the virtual computer 43 in which the representative monitoring agent operates) is continuously high, the monitoring information management module 38b transmits a representative monitoring agent replacement request message to the performance monitoring manager 48 ( step 1275). The representative monitoring agent replacement request message may contain a representative monitoring agent candidate list (not shown). The representative monitoring agent candidate list is a list of candidates from which a performance monitoring agent 32 is selected as a representative monitoring agent. The representative monitoring agent candidate list contains information for identifying at least one of performance monitoring agents 32 represented by a current representative monitoring agent.  ( 6) The agent management module 58 of the performance monitoring manager 48 that has received the replacement request message of the step 1275 selects one of the performance monitoring agents 32a and 32b as a new representative monitoring agent (step 1276). [0335] In this case, for example, the agent management module 58 can select a new representative monitoring agent from the candidate list of the performance monitoring agents 32 contained in the representative monitoring agent replacement request message).





Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Underhill further in view of Freund Patent No. 5,987,611 (Freund hereinafter).
Regarding claim 3,

Watanabe teaches wherein connecting a cloud extension agent to the network management platform comprises initiating an outbound connection to the network management platform (Fig.1; Fig.4B, ¶ 0019).
However, Watanabe does not explicitly teach that the initiation of an outbound connection to the network management platform is through a firewall of the network 	
Freund teaches 
initiation of an outbound connection to the network management platform is through a firewall of the network(Fig.3A, Col.5, lines 6-30 - The communication between the client-based filter and the centralized supervisor application, as well as between the supervisor application and the firewall, employs encryption to ensure secure communication and avoid any possible attack on that level - The system of the present invention works together with existing firewalls which allow a program (e.g., the supervisor application) to dynamically set the addresses of the workstations that should have access to the Internet. The supervisor application signals the firewall which client 25 applications have been "certified" so that the firewall only grants Internet access to those clients. At the same time, a firewall can continue to perform its usual duties See Also Col.2, lines 15-45). 	

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Freund.  The motivation for doing so is to allow the firewall to protect the LAN from outside intruders or protecting the LAN and server operating system(s) (Col.5, lines 25-30).
Regarding claim 10,

Watanabe teaches wherein to connect a cloud extension agent to the network management platform. The computing device is to initiate an outbound connection to the network management platform (Fig.1; Fig.4B, ¶ 0019).
However, Watanabe does not explicitly teach that the initiation of an outbound connection to the network management platform is through a firewall of the network 	
Freund teaches 
initiation of an outbound connection to the network management platform is through a firewall of the network(Fig.3A, Col.5, lines 6-30 - The communication between the client-based filter and the centralized supervisor application, as well as between the supervisor application and the firewall, employs encryption to ensure secure communication and avoid any possible attack on that level - The system of the present invention works together with existing firewalls which allow a program (e.g., the supervisor application) to dynamically set the addresses of the workstations that should have access to the Internet. The supervisor application signals the firewall which client 25 applications have been "certified" so that the firewall only grants Internet access to those clients. At the same time, a firewall can continue to perform its usual duties See Also Col.2, lines 15-45). 	

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Freund.  The motivation for doing so is to allow the firewall to protect the LAN from outside intruders or protecting the LAN and server operating system(s) (Col.5, lines 25-30).


Regarding claim 17,

Watanabe teaches wherein to connect a cloud extension agent to the network management platform, the computing device is to initiate an outbound connection to the network management platform (Fig.1; Fig.4B, ¶ 0019).
However, Watanabe does not explicitly teach that the initiation of an outbound connection to the network management platform is through a firewall of the network 	
Freund teaches 
initiation of an outbound connection to the network management platform is through a firewall of the network(Fig.3A, Col.5, lines 6-30 - The communication between the client-based filter and the centralized supervisor application, as well as between the supervisor application and the firewall, employs encryption to ensure secure communication and avoid any possible attack on that level - The system of the present invention works together with existing firewalls which allow a program (e.g., the supervisor application) to dynamically set the addresses of the workstations that should have access to the Internet. The supervisor application signals the firewall which client 25 applications have been "certified" so that the firewall only grants Internet access to those clients. At the same time, a firewall can continue to perform its usual duties See Also Col.2, lines 15-45). 	

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Freund.  The motivation for doing so is to allow the firewall to protect the LAN from outside intruders or protecting the LAN and server operating system(s) (Col.5, lines 25-30).


Claims 4, 11, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Underhill further in view of  Oono et al. Publication No. US 2009/0198814 A1 (Oono hereinafter)  

Regarding claim 4,

Watanabe further teaches 
wherein the status information comprises a status of pending actions, and a current status of any devices being managed by the active cloud extension agent (¶ 0165 - - A pattern where a CPU usage rate (i.e., value stored as a monitoring information value 440e) of the guest performance information 39 is high, a physical CPU usage rate (i.e., usage rate of the CPU 21 of the monitoring target computer 50) is not high, and a CPU allocation rate of the virtual computer 43 corresponding to the guest OS 31 is limited by a CPU allocation upper limit. In this case, it can be judged that CPU allocation upper limit setting is a bottleneck. Accordingly, to deal with the failure, the CPU allocation upper limit value is increased – ¶ 0166 - Pattern where a frequent occurrence of swap I/O processing is obtained from performance information of the virtual computer – ¶ 0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent).

However, Watanabe does not explicitly teach 

wherein the status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent

Oono teaches 

status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent (Abstract; first setting-diverting unit judges if monitoring setting information set in a monitored device may be diverted as monitoring setting information on another  The system administrator diverts the monitoring setting information among multiple monitored devices based on judgment result – Fig.6, 8; ¶ 0013 - setting diverting unit that judges if monitoring setting information, which is set in a monitored device, may be diverted as monitoring setting information on another monitored device by referencing the monitoring data and the diverting conditions, and outputs the judged result –See ¶ 0028, ¶ 0029, ¶ 0068, ¶ 0069). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Oono. The motivation for doing so is to allow the system to the function to help the system administrator perform the monitoring setup work for a monitored device (¶ 0002 – Oono).
Regarding claim 11,

Watanabe further teaches 
wherein the status information comprises a status of pending actions, and a current status of any devices being managed by the active cloud extension agent (¶ 0165 - - A pattern where a CPU usage rate (i.e., value stored as a monitoring information value 440e) of the guest performance information 39 is high, a physical CPU usage rate (i.e., usage rate of the CPU 21 of the monitoring target computer 50) is not high, and a CPU allocation rate of the virtual computer 43 corresponding to the guest OS 31 is limited by a CPU allocation upper limit. In this case, it can be judged that CPU allocation upper limit setting is a bottleneck. Accordingly, to deal with the failure, the CPU allocation upper limit value is increased – ¶ 0166 - Pattern where a frequent occurrence of swap I/O processing is obtained from performance information of the virtual computer – ¶ 0321 - The agent management module 58 executes a process of managing statuses of the performance monitoring agents 32a and 32b under control of the performance monitoring manager 48. For example, when a load of the performance monitoring agent 32 is high, the agent management module 58 executes a replacement process of the representative monitoring agent).

However, Watanabe does not explicitly teach 

wherein the status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent

Oono teaches 

status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent (Abstract; first setting-diverting unit judges if monitoring setting information set in a monitored device may be diverted as monitoring setting information on another monitored device and outputs the result to a management terminal. The system administrator diverts the monitoring setting information among multiple monitored devices based on judgment result – Fig.6, 8; ¶ 0013 - setting diverting unit that judges if monitoring setting information, which is set in a monitored device, may be diverted as monitoring setting information on another monitored device by referencing the monitoring data and the diverting conditions, and outputs the judged result –See ¶ 0028, ¶ 0029, ¶ 0068, ¶ 0069). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Oono. The motivation for doing so is to allow the system to the function to help the system administrator perform the monitoring setup work for a monitored device (¶ 0002 – Oono).
Regarding claim 18,

Watanabe further teaches 
wherein the status information comprises a status of pending actions, and a current status of any devices being managed by the active cloud extension agent (¶ 0165 - - A pattern where a CPU usage rate (i.e., value stored as a monitoring information value 440e) of the guest performance information 39 is high, a physical CPU usage rate (i.e., usage rate of the CPU 21 of the monitoring target computer 50) is not high, and a CPU allocation rate of the virtual computer 43 corresponding to the guest OS 31 is limited by a CPU allocation upper limit. In this case, it can be judged that CPU allocation upper limit setting is a bottleneck. Accordingly, to deal with the failure, the CPU allocation upper limit value is increased – ¶ 0166 - Pattern where a frequent occurrence of swap I/O processing 

However, Watanabe does not explicitly teach 

wherein the status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent

Oono teaches 

status information comprises information about settings of the active cloud extension agent, changes in the settings of the active cloud extension agent (Abstract; first setting-diverting unit judges if monitoring setting information set in a monitored device may be diverted as monitoring setting information on another monitored device and outputs the result to a management terminal. The system administrator diverts the monitoring setting information among multiple monitored devices based on judgment result – Fig.6, 8; ¶ 0013 - setting diverting unit that judges if monitoring setting information, which is set in a monitored device, may be diverted as monitoring setting information on another monitored device by referencing the monitoring data and the diverting conditions, and outputs the judged result –See ¶ 0028, ¶ 0029, ¶ 0068, ¶ 0069). 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Oono. The motivation for doing so is to allow the system to the function to help the system administrator perform the monitoring setup work for a monitored device (¶ 0002 – Oono).
Claims 5, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Underhill further in view of Cohn et al. Patent No. US 8,595,378 B1 (Cohn hereinafter) 
Regarding claim 5,

Watanabe further teaches 
storing the status information in a local [..] storage of the network management platform, the local [..] storage to maintain status information of each of the one or more active cloud extension agents (Fig.4 – Step 413, ¶ 0139 - The monitoring information management modules 38a and 38b designate the obtained records to transmit a monitoring information response message to the performance monitoring manager 48 (step 413). In other words, the monitoring information response message contains values stored in the host name section 440b, the virtual computer name section 300b, the resource name sections 300c and 440c, the monitoring information name sections 300d and 440d, the monitoring information value sections 300e and 440e, and the time sections 300a and 440a of the records obtained in step 412. When a plurality of records are designated, the monitoring information management modules). 

However, Watanabe does not explicitly teach that the local storage is a local database. 

Cohn teaches
 
the local database ( Fig.3,node pool DB –See Col.34, lines 1-10 – status information are stored in local database)
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Cohn. The motivation for doing so is to allow the system to use the database instead of the storage in order to organize and analyze data in a variety of ways. 

Regarding claim 12,

Watanabe further teaches 
Wherein the computing device is further to store the status information in a local [..] storage of the network management platform, the local [..] storage to maintain status information of each of the one or more active cloud extension agents (Fig.4 – Step 413, ¶ 0139 - The monitoring information management modules 38a and 38b designate the obtained records to transmit a monitoring information response message to the performance monitoring manager 48 (step 413). In other words, the monitoring information response message contains values stored in the host name section 440b, the virtual computer name section 300b, the resource name sections 300c and 440c, the monitoring information name sections 300d and 440d, the monitoring information value sections 300e and 440e, and the time sections 300a and 440a of the records obtained in step 412. When a plurality of records are designated, the monitoring information management modules). 

However, Watanabe does not explicitly teach that the local storage is a local database. 

Cohn teaches
 
a local database ( Fig.3,node pool DB –See Col.34, lines 1-10 – status information are stored in local database)
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Watanabe to include the teachings of Cohn. The motivation for doing so is to allow the system to use the database instead of the storage in order to organize and analyze data in a variety of ways. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445